DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/23/2020 in which Applicant lists claims 1-2 and 9-10 as being original, and claims 3-8 and 11-12 as being currently amended. It is interpreted by the examiner that claims 1-12 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/23/2020, 5/5/2020, 8/18/2020, 4/14/2021 and 6/8/2021 were considered.
Drawings
The drawings were received on 1/23/2020.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
It is noted that as best as can be determined from the definitions and disclosure set forth in the specification, the limitations for (ii), (iii), (iv), (v), (vi) and (vii) have been interpreted as follows.
Taking into account the definition for “spectral transmittance” as set forth in paragraph [0013] of the specification, the limitation set forth as (ii) in claim 1 has been interpreted to be met if even a single wavelength in the range of 750nm to 1080nm (inclusive) has a transmittance of 1% or less. 
Taking into account the definition for “spectral transmittance” as set forth in paragraph [0013] of the specification, the limitation set forth as (iii) in claim 1 has been interpreted to be met if even a single wavelength in the range of 300nm to 350nm (inclusive) has a transmittance of 1% or less. 
Regarding the limitation “the optical filter has a decreasing spectral transmittance with increasing wavelength in the wavelength range of 600 nm to 750 nm”, as set forth in (iv) of claim 1, has been interpreted to be met if the spectral transmittance decreases between any two increasing wavelengths in the range of 600nm to 750 nm (inclusive), and not that the spectral transmittance must decrease between every increasing wavelength in the wavelength range of 600 nm to 750 nm.
Regarding the limitation “the optical filter has an increasing spectral transmittance with increasing wavelength in the wavelength range of 350 nm to 450 nm”, as set forth in (v) of claim 1, has been interpreted to be met if the spectral transmittance increases between any two increasing wavelengths in the range of 350nm to 450 nm (inclusive; see at least figures 3-7, 9-12), and not that the spectral transmittance must increase between every increasing wavelength in the wavelength range of 350 nm to 450 nm.
Taking into account the definition for “spectral transmittance” as set forth in paragraph [0013] of the specification, the limitation set forth as (vi) in claim 2 has been interpreted to be met if even a single wavelength in the range of 1000nm to 1100nm (inclusive) has a transmittance of 3% or less.
Taking into account the definition for “spectral transmittance” as set forth in paragraph [0013] of the specification, the limitation set forth as (vii) in claim 3 has been interpreted to be met if even a single wavelength in the range of 1100nm to 1200nm (inclusive) has a transmittance of 15% or less. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a UV-IR absorbing layer capable of absorbing infrared light and ultraviolet light wherein the UV-IR absorbing layer comprises a UV-IR absorber formed by a phosphonic acid and copper ion, as set forth in at least claim 8, does not reasonably provide enablement for a UV-IR absorbing layer capable of absorbing infrared light and ultraviolet light wherein the UV-IR absorbing layer is comprised of a different type of compound, while still meeting the limitations of (i)-(v) as set forth in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with at least claim 1.
Further, Claims 1-7 and 12 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a UV-IR absorber formed by a phosphonic acid and copper ion, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
The claims recite an optical filter including a UV-IR absorbing layer capable of absorbing infrared light and ultraviolet light when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0 degrees, and wherein the optical filter satisfies the limitations set forth as (i)-(v).	
The nature of the invention is drawn to the optical filter, as described above, and wherein the optical filter can exhibit the desirable optical characteristics with a simple configuration (see at least specification paragraphs [0007] and [0008]; and paragraphs [0011] and [0048] which appear to describe a simple structure (seen as optical filter 1a) as having a single layer)
The state of the art discloses numerous examples of optical filters which meet the limitations set forth in (i)-(v) (see at least JP 2011-203467 reference in the specification and cited by Applicant in the 1/23/2020 IDS, as well as the prior art used in the rejections set forth below), but which may not specifically disclose a simple single layer structure including a UV-IR absorbing layer comprising a UV-IR absorber formed by a phosphonic acid and copper ion (see at least claim 8, as well as paragraphs [0035]-[0036]), which does not also include a multilayer interference filter.
The level of skill in the art is related to the areas of optical filters.  The skill level is generally high (e.g. generally masters or PhD level) due to the complexity of optical filters in their design (e.g. modeling), materials, and formation.
Every working example provided by Applicant includes a UV-IR absorbing layer comprising a UV-IR absorber formed by a phosphonic acid and copper ion (see at least Examples 1-38 and Comparative Examples 1-9). Nowhere does the disclose provide an example of an optical filter which exhibits the desirable optical characteristics of (i)-(v) with a simple configuration, while having a UV-IR absorbing layer which does not comprise a UV-IR absorber formed by a phosphonic acid and copper ion.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical filters and the lack of any disclosure to an optical filter which exhibits the desirable optical characteristics of (i)-(v) with a simple configuration, while having a UV-IR absorbing layer which does not comprise a UV-IR absorber formed by a phosphonic acid and copper ion.
Therefore, based on the discussions above concerning the state of the art, the specification fails to teach the skilled artisan how to make the claimed apparatus without resorting to undue experimentation to determine how to make an optical filter which exhibits the desirable optical characteristics of (i)-(v) with a simple configuration, while having a UV-IR absorbing layer which does not comprise a UV-IR absorber formed by a phosphonic acid and copper ion.
Due to the large quantity of experimentation necessary to determine how to make an optical filter which exhibits the desirable optical characteristics of (i)-(v) with a simple configuration, while having a UV-IR absorbing layer which does not comprise a UV-IR absorber formed by a phosphonic acid and copper ion, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that optical filters which satisfy (i)-(v) generally also include multilayer interference filters, and the breadth of the claims which fail to recite that the UV-IR absorbing layer comprises a UV-IR absorber formed by a phosphonic acid and copper ion, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
Claims 2-7 and 12 are rejected for inheriting the same deficiencies of the claims from which they depend.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 1 recites the broad recitation in (iv) of “a first IR cut-off wavelength which lies in the wavelength range of 600 nm to 750 nm” (i.e. the spectral transmittance is 50% in the wavelength range of 600 nm to 750 nm), wherein “IR cut-off wavelength” is defined in paragraph [0014] of the specification as referring to a wavelength at which the spectral transmittance is 50% at a wavelength of 600 nm or more, and “first IR cut-off wavelength” is defined as the IR cut-off wavelength at an incident angle of 0 degrees, and the claim also recites that the spectral transmittance is 50% in the wavelength range of 620 nm to 680 nm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of this examination the narrower limitation is interpreted to be required and therefore the spectral transmittance is interpreted to be required to be 50% in the wavelength range of 620 nm to 680 nm.
In the present instance, claim 1 recites the broad recitation in (v) of “a first UV cut-off wavelength which lies in the wavelength range of 350 nm to 450 nm” (i.e. the spectral transmittance is 50% in the wavelength range of 350 nm to 450 nm), wherein “UV cut-off wavelength” is defined in paragraph [0014] of the specification as referring to a wavelength at which the spectral transmittance is 50% at a wavelength of 450 nm or less, and “first UV cut-off wavelength” is defined as the UV cut-off wavelength at an incident angle of 0 degrees, and the claim also recites that the spectral transmittance is 50% in the wavelength range of 380 nm to 430 nm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of this examination the narrower limitation is interpreted to be required and therefore the spectral transmittance is interpreted to be required to be 50% in the wavelength range of 380 nm to 430 nm.
Claims 2-12 are rejected for inheriting the same deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsubouchi, U.S. Patent Application Publication Number 2014/0350146 A1, of record (hereafter Tsubouchi).
Regarding claim 1, Tsubouchi discloses an optical filter (see elements 6, 6’, 8 and figure 4) comprising:
a UV-IR-absorbing layer capable of absorbing infrared light and ultraviolet light (see at least the abstract, as well as paragraphs [0014], [0065]-[0095] and [0176]-[0179]), wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°,
(i) the optical filter has an average transmittance of 78% or more in the wavelength range of 450 nm to 600 nm (see at least figure 4, as well as paragraphs [0021]-[0022]),
(ii) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 750 nm to 1080 nm (see at least figure 4),
(iii) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 300 nm to 350 nm (see at least figure 4),
(iv) the optical filter has a decreasing spectral transmittance with increasing wavelength in the wavelength range of 600 nm to 750 nm (see at least figure 4) and a first IR cut-off wavelength which lies in the wavelength range of 600 nm to 750 nm and at which the spectral transmittance is 50% is in the wavelength range of 620 nm to 680 nm (see at least figure 4 wherein the first IR cut-off wavelength appears to be between 670 and 680 nm), and
(v) the optical filter has an increasing spectral transmittance with increasing wavelength in the wavelength range of 350 nm to 450 nm (see at least figure 4) and a first UV cut-off wavelength which lies in the wavelength range of 350 nm to 450 nm and at which the spectral transmittance is 50% is in the wavelength range of 380 nm to 430 nm (see at least figure 4 wherein the first UV cut-off wavelength appears to be between 400 and 410 nm).
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, Tsubouchi discloses the limitations of claim 1, and wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°, (vi) the optical filter has a spectral transmittance of 3% or less in the wavelength range of 1000 to 1100 nm (see at least figure 4).
Regarding claim 3, Tsubouchi discloses the limitations of claim 1, and wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°, (vii) the optical filter has a spectral transmittance of 15% or less in the wavelength range of 1100 to 1200 nm (see at least figure 4).
Regarding claim 12, Tsubouchi discloses the limitations of claim 1, and wherein the UV-IR-absorbing layer is formed as a single layer (see at least paragraph [0176]-[0179] wherein the resin includes an ultraviolet absorber and light absorber (A)).

Claims 1-4, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubo et al., U.S. Patent Number 11,300,719 B2 (hereafter Kubo’719).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kubo’719 discloses an optical filter comprising:
a UV-IR-absorbing layer capable of absorbing infrared light and ultraviolet light (see at least figure 1, element 10, as well as column 2, line 52 through column 4, line 23 wherein the UV-IR absorber is made from the same material as claimed and therefore interpreted to absorb in at least a portion of the UV spectrum in the same way), wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°,
(i) the optical filter has an average transmittance of 78% or more in the wavelength range of 450 nm to 600 nm (see at least figure 6A, as well as column 2, line 52 through column 4, line 23),
(ii) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 750 nm to 1080 nm (see at least figure 6A, as well as column 2, line 52 through column 4, line 23),
(iii) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 300 nm to 350 nm (see at least figure 6A, as well as column 2, line 52 through column 4, line 23),
(iv) the optical filter has a decreasing spectral transmittance with increasing wavelength in the wavelength range of 600 nm to 750 nm and a first IR cut-off wavelength which lies in the wavelength range of 600 nm to 750 nm and at which the spectral transmittance is 50% is in the wavelength range of 620 nm to 680 nm (see at least figure 6A, as well as column 2, line 52 through column 4, line 23), and
(v) the optical filter has an increasing spectral transmittance with increasing wavelength in the wavelength range of 350 nm to 450 nm and a first UV cut-off wavelength which lies in the wavelength range of 350 nm to 450 nm and at which the spectral transmittance is 50% is in the wavelength range of 380 nm to 430 nm (see at least figure 6A, as well as column 2, line 52 through column 4, line 23).
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, Kubo’719 discloses the limitations of claim 1, and wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°, (vi) the optical filter has a spectral transmittance of 3% or less in the wavelength range of 1000 to 1100 nm (see at least figure 6A).
Regarding claim 3, Kubo’719 discloses the limitations of claim 1, and wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°, (vii) the optical filter has a spectral transmittance of 15% or less in the wavelength range of 1100 to 1200 nm (see at least figure 6A).
Regarding claim 4, Kubo’719 discloses the limitations of claim 1, and wherein an absolute value of a difference between a second IR cut-off wavelength at which the spectral transmittance is 50% when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 40° and the first IR cut-off wavelength is 10 nm or less, and the second IR cut-off wavelength lies in the wavelength range of 600 nm to 750 nm (see at least figures 6A and 6B, as well as column 7, lines 43-54 and column 15, line 60 through column 16, line 57).
Regarding claim 6, Kubo’719 discloses the limitations of claim 1, and wherein an absolute value of a difference between a second UV cut-off wavelength at which the spectral transmittance is 50% when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 40° and the first UV cut-off wavelength is 10 nm or less, and the second UV cut-off wavelength lies in the wavelength range of 350 nm to 450 nm (see at least figures 6A and 6B, as well as column 7, lines 43-54 and column 15, line 60 through column 16, line 57).
Regarding claim 8, Kubo’719 discloses the limitations of claim 1, and wherein the UV-IR-absorbing layer comprises a UV-IR absorber formed by a phosphonic acid and copper ion (see at least column 2, line 52 through column 4, line 23).
Regarding claim 9, Kubo’719 discloses the limitations of claim 8, and wherein the phosphonic acid comprises a first phosphonic acid having an aryl group (see at least column 10, lines 29-67).
Regarding claim 10, Kubo’719 discloses the limitations of claim 9, and wherein the first phosphonic acid comprises a portion that has a halogenated phenyl group in which at least one hydrogen atom of a phenyl group is substituted by a halogen atom (see at least column 2, line 52 through column 4, line 23).
Regarding claim 11, Kubo’719 discloses the limitations of claim 9, and wherein the phosphonic acid further comprises a second phosphonic acid having an alkyl group (see at least column 9, lines 27-40).
Regarding claim 12, Kubo’719 discloses the limitations of claim 1, and wherein the UV-IR-absorbing layer is formed as a single layer (see at least figure 1, element 10).

Claims 1-4, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubo et al., U.S. Patent Application Publication Number 2020/0040161 A1 (hereafter Kubo’161).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kubo’161 discloses an optical filter comprising:
a UV-IR-absorbing layer capable of absorbing infrared light and ultraviolet light (see at least figure 1, element 10, as well as paragraphs [0013]-[0024]), wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°,
(i) the optical filter has an average transmittance of 78% or more in the wavelength range of 450 nm to 600 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]),
(ii) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 750 nm to 1080 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]),
(iii) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 300 nm to 350 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]),
(iv) the optical filter has a decreasing spectral transmittance with increasing wavelength in the wavelength range of 600 nm to 750 nm and a first IR cut-off wavelength which lies in the wavelength range of 600 nm to 750 nm and at which the spectral transmittance is 50% is in the wavelength range of 620 nm to 680 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]), and
(v) the optical filter has an increasing spectral transmittance with increasing wavelength in the wavelength range of 350 nm to 450 nm and a first UV cut-off wavelength which lies in the wavelength range of 350 nm to 450 nm and at which the spectral transmittance is 50% is in the wavelength range of 380 nm to 430 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]).
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, Kubo’161 discloses the limitations of claim 1, and wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°, (vi) the optical filter has a spectral transmittance of 3% or less in the wavelength range of 1000 to 1100 nm (see at least figure 6).
Regarding claim 3, Kubo’161 discloses the limitations of claim 1, and wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0°, (vii) the optical filter has a spectral transmittance of 15% or less in the wavelength range of 1100 to 1200 nm (see at least figure 6).
Regarding claim 4, Kubo’161 discloses the limitations of claim 1, and wherein an absolute value of a difference between a second IR cut-off wavelength at which the spectral transmittance is 50% when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 40° and the first IR cut-off wavelength is 10 nm or less, and the second IR cut-off wavelength lies in the wavelength range of 600 nm to 750 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]).
Regarding claim 6, Kubo’161 discloses the limitations of claim 1, and wherein an absolute value of a difference between a second UV cut-off wavelength at which the spectral transmittance is 50% when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 40° and the first UV cut-off wavelength is 10 nm or less, and the second UV cut-off wavelength lies in the wavelength range of 350 nm to 450 nm (see at least figure 6, as well as paragraphs [0071]-[0076] and [0078]-[0081]).
Regarding claim 8, Kubo’161 discloses the limitations of claim 1, and wherein the UV-IR-absorbing layer comprises a UV-IR absorber formed by a phosphonic acid and copper ion (see at least paragraphs [0013]-[0024]).
Regarding claim 9, Kubo’161 discloses the limitations of claim 8, and wherein the phosphonic acid comprises a first phosphonic acid having an aryl group (see at least paragraphs [0014] and [0055]).
Regarding claim 10, Kubo’161 discloses the limitations of claim 9, and wherein the first phosphonic acid comprises a portion that has a halogenated phenyl group in which at least one hydrogen atom of a phenyl group is substituted by a halogen atom (see at least paragraphs [0013]-[0024]).
Regarding claim 11, Kubo’161 discloses the limitations of claim 9, and wherein the phosphonic acid further comprises a second phosphonic acid having an alkyl group (see at least paragraph [0057]).
Regarding claim 12, Kubo’161 discloses the limitations of claim 1, and wherein the UV-IR-absorbing layer is formed as a single layer (see at least figure 1, element 10).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Kubo, US 2020/0233130 A1 is considered pertinent since it claims very similar limitations as those set forth in the instant application (see at least claims 1-2, 4, 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/12/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872